Citation Nr: 0026891	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-05 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for low back strain with 
disc disease at L3-4 and L4-5, currently evaluated as 60 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from December 1943 to 
January 1946.  This case comes to the Board of Veterans' 
Appeals (Board) from a November 1998 RO decision which denied 
an increase in a 60 percent rating for the veteran's service-
connected low back strain with disc disease at L3-4 and L4-5.  
The veteran requested a Board hearing but later withdrew such 
request.


REMAND

The veteran's claim for an increase in a 60 percent rating 
for low back strain with disc disease at L3-4 and L4-5 is 
well grounded, meaning plausible, and the file shows there is 
a further VA duty to assist him in developing the evidence 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.103, 3.159 (1999); Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  

The veteran's last VA compensation examination was conducted 
in May 1994, over six years ago.  Recently, he filed a claim 
for an increase in his service-connected low back disability 
in October 1998.  He has not been afforded a current VA 
examination to assess the degree of severity of his service-
connected disability, and the Board finds that the case 
should be remanded for such an examination.  38 C.F.R. 
§ 3.326; Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Prior to the new examination, any recent treatment records 
pertaining to the veteran's low back disability should be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
In that regard, it is noted that the file contains treatment 
records up to October 1999.   

The veteran's service-connected low back strain with disc 
disease at L3-4 and L4-5 is currently rated at 60 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  This is the 
highest rating allowable under Code 5293, and there is not 
another applicable code under the VA's rating schedule that 
would afford a higher schedular rating.  The RO also found 
that the circumstances of the case did not warrant referral 
to the appropriate VA Central Office official for 
consideration of a higher rating on an extraschedular basis 
under 38 C.F.R. § 3.321(b)(1).

Nevertheless, as noted by the veteran's representative in a 
September 2000 statement, the veteran may be entitled under 
38 C.F.R. § 4.16(a) to a total compensation rating based on 
individual unemployability (TDIU) due to the service-
connected low back disability (he meets the regulatory 
percentage standard for a TDIU rating of a single service-
connected disability rated at 60 percent).  Given the 
representative's argument, the RO should consider the issue 
of entitlement to a TDIU rating.  Norris v. West, 12 Vet. 
App. 413 (1999).  

On remand, the veteran may submit any other evidence and 
argument in support of the claim.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

Accordingly, the case is remanded for the following action:

1.  The RO should obtain copies of all VA 
inpatient and outpatient treatment 
records concerning the veteran's low back 
disability, dated from October 1999 to 
the present and not already on file.  The 
RO should also ask the veteran to 
identify any sources of non-VA treatment 
for his low back disability since October 
1999, and the RO should obtain copies of 
the related medical records.  

2.  Thereafter, the veteran should be 
afforded a VA examination in orthopedics 
and neurology to determine the current 
severity of his service-connected low 
back strain with disc disease at L3-4 and 
L4-5.  The claims folder should be 
provided to and reviewed by the doctor in 
conjunction with the examination.  All 
indicated tests should be performed, to 
include range of motion testing with a 
goniometer.  All clinical findings must 
be reported in detail in the examination 
report.

3.  The RO should then review the claim, 
currently on appeal, for an increase in a 
60 percent rating for a service-connected 
low back disability.  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
this issue is returned to the Board for 
further appellate review.

4.  The RO should also take all 
appropriate action on the informal claim 
(made on the veteran's behalf by his 
representative) for a TDIU rating.  The 
RO should ask the veteran to verify that 
he is claiming a TDIU rating; if he is, 
he should be provided with a formal TDIU 
application form, which he should 
complete and return to the RO.  After any 
indicated development on the TDIU claim 
(verification of employment history, 
etc.), such claim should be adjudicated 
by the RO.  If the claim is denied, the 
veteran and his representative should be 
notified and given the opportunity to 
appeal the TDIU issue in accordance with 
38 U.S.C.A. § 7105 (i.e., submission of a 
timely notice of disagreement and, after 
being sent a statement of the case, 
submission of a timely substantive 
appeal).  If the TDIU issue is properly 
appealed, it should be certified to the 
Board for appellate review.



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


